UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 2, 2005*
                               Decided June 2, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

Nos. 04-1648 & 04-2688

DOUGLAS MIDDLETON,                              Appeals from the United States
    Plaintiff-Appellant,                        District Court for the Eastern
                                                District of Wisconsin
      v.
                                                No. 02-C-0882
KIMBERLY RUSSELL et al.,
    Defendants-Appellees.                       Charles N. Clevert, Jr.,
                                                Judge.

                                     ORDER

       Wisconsin inmate Douglas Middleton suffers from phlebitis, a chronic disease
resulting in painful inflammation of leg or arm veins. Unhappy with the treatment
he received at Racine Correctional Institution, he filed this lawsuit against several
medical practitioners and prison officials, alleging deliberate indifference to a
serious medical need in violation of the Eighth Amendment. Middleton claimed,
among other things, that RCI had changed his medications in order to cut costs and
bought him the wrong kind of support stockings. The district court granted the
defendants’ motion for summary judgment, holding that RCI had not disregarded
Middleton’s medical needs, but had in fact taken “exceptional steps” to address

      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
Nos. 04-1648 & 04-2688                                                       Page 2

them. Accordingly, Middleton could not establish the mental state necessary to
prove deliberate indifference.

       On appeal Middleton does not present any specific legal challenge to the
district court’s conclusions, but merely asserts that he did not receive appropriate
medical treatment and that the district court mishandled his case. Middleton’s
vague and unfocused presentation lacks citations to the record and accordingly does
not comply with Fed. R. App. P. 28(a)(9), which requires even pro se litigants to
submit a brief containing cognizable arguments with supporting citations. See
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Accordingly, we must
dismiss his appeal.

                                                                      DISMISSED.